DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180314118 A1 (Itou; Osamu et al.) in view of US 20200073163 A1 (KAWATA; Hidenori).  

    PNG
    media_image1.png
    622
    498
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    474
    405
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    449
    393
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    547
    349
    media_image4.png
    Greyscale

[SU2]; a semiconductor layer disposed on the base [PS] and comprising a source region [region near SL], a drain region [region BS] and a channel region [region near GL]; a first insulating layer disposed on the semiconductor layer [IL1]; a gate line disposed on the first insulating layer [GL], in a first direction and overlapping the channel region [see figure 11B]; a second insulating layer disposed on the gate line [IL2]; a data line disposed on the second insulating layer [SL], in a second direction intersecting the first direction [see figure 10B], and in contact with a portion of the source region [see figure 11B]; a third insulating layer disposed on the data line [IL6]; a drain electrode disposed on the third insulating layer and in contact with the drain region through a contact hole formed in the first insulating layer, the second insulating layer and the third insulating layer [BS]; a fourth insulating layer disposed on the third insulating layer [OC2]; and a pixel electrode disposed on the fourth insulating layer [E2]. 
Itou lacks a first protective electrode disposed on the drain electrode to overlap the drain electrode and the pixel electrode in contact with the first protective electrode through a contact hole formed in the fourth insulating layer.  However, Kawata teaches a capacitor electrodes 16b form on a third insulation layer with a pixel electrodes 15 contacting the capacitor electrode through an insulating layer 14.  Improved display resolution would have been an expected benefit.  The capacitive electrode as inherent protective properties.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Kawata with Itou. 
The method steps merely require the forming of each element above and is thus inherent to the element.  
Per claim 2, Itou in view of Kawata teach the display device of claim 1.  However, Itou et al. lack the first protective electrode is made of a same material as the pixel electrode.  However, common knowledge teaches using the same electrode material for different display electrode layers in order to improving aperture ratio and conductivity with connecting electrodes.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Per claim 3, Itou in view of Kawata teach the display device of claim 2, wherein the first protective electrode is made of a transparent conductive material comprising at least one of indium [see the rejection of claim 2 and paragraph 0060 of Itou and 0073 of Kawata].  
Per claim 4, Itou in view of Kawata teaches the display device of claim 3, wherein the first protective electrode is in physical contact with the pixel electrode, and wherein the drain electrode is in electrical contact with the pixel electrode [inherent to the combination].  
Per claim 5, Itou in view of Kawata teaches the display device of claim 3, wherein the first protective electrode is in electrical contact with the pixel electrode, and wherein the drain electrode is in electrical contact with the pixel electrode [inherent to the combination].  
Per claim 6, Itou in view of Kawata teaches the display device of claim 4, wherein the drain electrode comprises triple layers of a Ti/Al/Ti in which titanium is stacked on and under aluminum [see paragraph 0061].  

Allowable Subject Matter
Claims 7-17 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record teaches the display device of claim 6.  See the rejection above.  The prior art of record does not teach nor suggest in combination with the limitations above, wherein the drain electrode and the first protective electrode do not overlap the data line in a third direction intersecting the first direction and the second direction.   Itou in view of Kawata teaches the method of claim 18.  See the rejection above.  The prior art of record does not teach nor suggest in combination with the limitations above wherein the first protective electrode is formed in a same photolithography process as the drain electrode.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Response to Arguments
Applicant's arguments filed 1/22/21 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “Applicant is at a loss as to exactly what Kawata reference and what Figure the Examiner believes reads upon the claimed limitations.”  In support of this argument Applicant further argues that the “Examiner did not establish that Kawata' s second capacitor electrode (1 6b) (which the Examiner equates with that of the claimed, ‘a first protective electrode’) is disposed on the drain electrode to overlap the drain electrode. The Examiner does not indicate where the Examiner finds the drain electrode in Kawata” and that the “Examiner merely states that, ‘[t]he capacitive electrode as inherent protective properties.’  Finally, Applicant concludes that “as best understood, the second capacitor electrode (16b) is not a protective electrode because a protective insulating layer is needed to prevent the first capacitor electrode (16a) from being etched in patterning of the second capacitor electrode (16b).  In other words, if the second capacitor electrode had 'an inherent protective property' as the Examiner argues in the rejection, there would be no need for the protective insulating layer.” 
	As the rejection including figure 4 and clearly was referring to a capacitor electrodes that 1) was protective, 2) contacted the pixel electrode, and 3) overlapped the drain, Kawata’s capacitor electrode 16C was the electrode in question.  Accordingly, the electrode in question is actually 16C, not dielectric layer 16B, as shown by Kawata’s figure 4.  
Please see the annotated cutout of Kawata’s figure 4 below.  Kawata at paragraph 0106 explains that titanium nitride (TiN) conductive films are light shielding and at paragraph 0109 that a “conductive film, for example, titanium nitride (TiN) and the like is formed to cover the dielectric layer 16b, and the conductive film is patterned, so that a second capacitance electrode 16c that is arranged opposite to the first capacitance electrode 16a and connected to the third relay electrode 16d is formed.”  Thus, Kawata’s capacitor electrode 16C is in contact with the pixel electrode 15, overlaps the drain electrode 32 [see paragraph 0102, “drain electrode 32 (a first relay electrode 6b) coupled to the second source-drain region via the contact hole CNT2 is simultaneously formed”, and shields/protects the underlying layers.  

    PNG
    media_image5.png
    307
    478
    media_image5.png
    Greyscale

	Regarding the inherently protective properties, as Kawata clearly states that the capacitor electrode 16C is formed from titanium nitride (TiN) and that titanium nitride (TiN) has shielding properties, 16C was inherently protective do to its shielding characteristics.  
	Kawata’s storage capacitor sufficiently supports the conclusion that improved resolution would have been an expected benefit as that is primary reason for including storage capacitors.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871